Citation Nr: 1617204	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for PTSD with an initial rating of 30 percent assigned, effective February 8, 2008.  

The claim was remanded in September 2014 for additional development and has been returned now for further appellate action.  

In March 2016 argument, the Veteran's representative contended that secondary service connection for a substance abuse disorder may be warranted.  Consistent with 38 C.F.R. § 3.155(a) (2015), this appears to be a request for an application for benefits.  The AOJ should take appropriate action.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a disability rating in excess of 30 percent is warranted for service-connected PTSD.  He filed the current claim in February 2008.  This is his only service-connected disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130

a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  If such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration.  
38 C.F.R. § 4.16(b). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

The evidence of record includes two VA examinations and a long history of VA mental health treatment.  

During December 2006 VA treatment, the Veteran reported that his mental health symptoms, which included at the time hypervigilance and lack of interest in significant activities, wax and wane over time.  He reported that he was divorced from his first wife after nine years of marriage, by his account due to his PTSD symptoms, and that he his second marriage was "rocky."  He reported that he had never been fired from a job, but that he gets bored with jobs.  

VA treatment shows that the Veteran reported a worsening of PTSD symptoms in December 2007.  However, the Veteran also reported recent illegal drug purchase and that he assaulted his spouse.  

In January 2008, the Veteran reported that he was doing much better, that he was still working full time and going to church.  PTSD was diagnosed, noted to be stable, and a GAF score of 70 was assigned.  

During a November 2008 VA examination, the Veteran reported that his mood was "so-so," his affect was found to be mildly constricted, thoughts were organized and goal directed, and his speech was normal in rate, volume, and prosody.  He denied suicidal or homicidal ideation.  He reported nightmares that come and go and were sometimes as infrequent as occurring every six months and sometimes became more frequent and severe for short periods of time.  

Regarding social impairment, during the November 2008 VA examination, the Veteran reported that when he was not working, he was a football and basketball fanatic, he enjoyed cookouts and getting together with his friends, and that his social life and relationship with his second wife were "okay."  

Regarding occupational impairment, the Veteran reported during the November 2008 VA examination that he worked from the time of his discharge from the military until 2005 as a forklift operator in shipping and receiving with one company in North Carolina.  He reported that in 2005 he began his current job for the Department of Defense (DOD) on a 10 day rotation, 10 hours per day.  However, he also stated that the dust, gunpowder, and fumes from his job caused significant respiratory distress and that he was looking for another job.  

The November 2008 VA examiner stated that the GAF score assigned when specifically considering the Veteran's PTSD symptoms alone was a 70, which was also his highest level in the past year.  

During VA treatment in June 2009, the Veteran reported that he was still employed full time, his appetite, energy level, and concentration were good, his sleep was improved, and he had good days and bad days regarding his mood and irritability.  His insight and judgment were intact.  His PTSD was found to be stable and a GAF score of 70 was assigned.

In a June 2011 VA treatment record, the Veteran reported that he had been under a lot of emotional stress lately as he finalized his divorce in February of that year, he was no longer working and could not find a job, and that he was living in North Carolina from November to May to help care for his mother who had recently had a stroke.  He reported a depressed mood, anhedonia, difficulty sleeping, poor energy, poor appetite on many days, trouble concentrating, and unexplained guilt and worthlessness.  He denied suicidal and homicidal ideation.  

A December 2011 VA treatment record indicated that the Veteran was feeling fine and that he had moved to North Carolina and wanted to establish care.  He denied any problem with depression and denied being a danger to himself or others.  In an initial mental health consultation that month, the Veteran reported sleep impairment, sad mood, irritability, fatigue, and impairment in concentration.  He reported experiencing symptoms such as nightmares, flashbacks, intrusive thoughts, exaggerated startle response, and diminished interest in activities once or twice per week.  At that time he reported alcohol and marijuana use.  The physician noted that his speech was normal in rate, rhythm, volume, and tone.  His affect was congruent with mood, which was mildly depressed.  His thought process was linear, perceptions were normal, and insight and judgment were good.  

In an April 2012 initial psychiatric evaluation, the Veteran reported that he moved to North Carolina in September 2011.  He reported that he was feeling more depressed because he could not find a job, despite looking for one.  The physician noted that there were no psychomotor abnormalities noted, and that thought process was linear and goal directed without evidence of a formal thought disorder.  His mood was described as depressed, affect was congruent, and insight and judgment were fair.  The Veteran denied hallucinations and there was no evidence of delusions or paranoia.  PTSD was diagnosed and a GAF score of 55 was assigned.  

A September 2012 VA treatment record indicated that the Veteran was being seen in prison due to domestic violence charges, but did not provide any other details.  

During March 2013 VA treatment, the Veteran reported that he was currently on probation with regard to a criminal assault matter.  He reported a "wide range" of emotions ranging from being easily angered to being easily upset and asserted that he was unable to maintain steady employment as a result.  The Veteran reported impaired concentration, intrusive thoughts, nightmares several times per week, difficulty sleeping, avoidance of activities and thoughts, and exaggerated startle response.  The Veteran reported that he is hyper-sensitive to dust and developed asthma while living in California, which is why he moved to North Carolina.  He was unemployed and lived with his mother.  He reported being active in his church and that he had close relationships with his immediate and extended family members.  The Veteran's speech, eye contact, thought processes and content, affect, and mood were all normal, good, or intact.  Hallucinations, delusions, and suicidal/homicidal ideation were not present or reported.  The VA physician diagnosed PTSD, depressive disorder, drug dependence (cocaine), and alcohol and drug abuse (cannabis) and assigned a GAF score of 50.  

In a May 2013 VA treatment record, the last VA treatment of record, the Veteran reported that he had been having problems for the last few years since he lost his marriage and had to leave his job due to his PTSD symptoms.  He stated that he had been increasingly irritable and he got into fights at work when people challenged his pride.  He reported moving back to North Carolina in 2011 because the California climate was causing breathing difficulties.  He reported that he had not been able to find a job and wondered if his PTSD might be causing that as well.  He reported that he did not have a large social network but he did spend time with family and one friend going out to restaurants, having cookouts, and watching sports.  He stated that he acted violently every once in a while to protect his standing within his community.  The physician noted that the Veteran did not see any problem with violence and did not show any remorse for his actions and noted that the Veteran was on probation for assaulting his last girlfriend.  The physician found the Veteran's speech to be normal, affect to be reactive and appropriate, thought process linear and goal-direct, and thought content to be without obsessions or delusions.  The Veteran reported feeling "depressed all the time" and his insight and judgment were found to be poor.  

During the December 2014 VA examination, the Veteran stated that he had divorced his wife in 2010 and that he now had a girlfriend with whom he was in a long distance relationship.  He reported that they had a good relationship and enjoyed going to the restaurant and movies together but that he has choked her in his sleep about two months prior.  He reported that he saw his daughter from his first marriage several times per week.  

During the December 2014 VA examination, the Veteran reported a somewhat different work history.  He reported that he worked in mills and plants in North Carolina after discharge and that he went to work as a DOD contractor training troops as a civilian after the terrorist attacks on September 11, 2001.  He reported that he developed breathing problems in California so he returned to North Carolina where he was unemployed for the next four years.  Since September 15, 2014, the Veteran had been working full time at a cleanup business.  

During the December 2014 VA examination, the examiner found the Veteran to be pleasant and cooperative but evasive, vague, and non-specific on many occasions.  She noted that the Veteran admitted to recent marijuana use but reported that he last used cocaine years ago but that his drug test that month was positive for both marijuana and cocaine.  The examiner stated that the Veteran's thought processes were logical and goal directed, there was no evidence of mood or thought disturbance, he did not endorse any hallucinations, illusions, or delusions, and his speech appeared unremarkable in rate, volume, and tone.  There were no attention or concentration deficits noted.  The Veteran had no difficulty communicating his thoughts and he read the psychological test items without difficulty.  In short, the examiner found that the Veteran did not have any symptoms attributable to PTSD.  

The December 2014 VA examiner explained that upon psychological testing meant to evaluate psychiatric and cognitive impairment and identify symptom exaggeration, where a score between 14 and 24 indicates an attempt to intentionally portray oneself in a negative light, the Veteran obtained a score of 42.  The examiner concluded that the Veteran presented himself in an unfavorable light in an unsophisticated attempt to appear more psychologically disturbed than is at least as likely as not possible.  Similarly, another test revealed results suggesting significant embellishment and/or malingering of symptoms.  

The examiner concluded that due to the combination of the Veteran reporting a history which differs from that provided to previous examiners, his clear exaggerations of mental health claims on psychological testing, and a positive drug screening despite claims of abstinence, no diagnosis of PTSD could be given.  Rather, the only a diagnosis to be made was substance abuse.  The December 2014 VA examiner did not assign a GAF score for service-connected PTSD as the examiner found that the Veteran did not experience any PTSD-related symptoms.  

Based on the forgoing, the Board finds that the Veteran's PTSD has more nearly approximated a 30 percent disability rating throughout the entire period on appeal and that the criteria for the next highest rating have not been met.  

Regarding social impairment, while the Veteran has reported difficulties in his romantic relationships and ultimately divorced his second wife during the pendency of this appeal, he consistently reported the presence of a social life in which he had interests and hobbies such as sports, enjoyed going out in public to cookouts, restaurants, and the movies, was close with his immediate and extended family members, and was active in his church.  While the Veteran has opined that he lost his marriage due to his PTSD, the record shows that he maintained relationships with his immediate and extended family members as well as friends and participate in social events and church demonstrates that while his PTSD symptoms may have impacted his romantic relationship(s) to some extent, such symptoms were not so severe as to rise to the level of the next highest rating for PTSD.  

To the extent that the Veteran has reported instances of violence, the record does not show that his violence resulted from impaired impulse control, indeed his report that he engaged in violence to protect his pride and standing in the community is evidence that his periods of violence were not due to unprovoked irritability.  Nor does the record show that his domestic violence arose from such a factor.  The Veteran's own statements to the VA treatment provider indicate that his violent episodes are not etiologically related to or a symptoms of his service-connected PTSD.  

Regarding occupational impairment, the Board notes that the Veteran had a full time job through most of the period on appeal, including his full time work beginning in 2005 for DOD in California and his current full time position working for the cleanup company beginning in September 2014.  While he occasionally reported having some difficulty at work, such as getting into fights with coworkers, he was never shown to be fired from a position or be disciplined at work or lose significant time from work due to his PTSD symptoms.

Regarding the period of unemployment from around 2010 or 2011 until September 2014, the record does not demonstrate that this was due to the Veteran's PTSD symptoms.  While the Veteran reported during May 2013 VA treatment that he had to leave his job in California due to his PTSD symptoms, he reported multiple times that he left California and that job due to the dust, fumes, and other environmental factors which caused and then aggravated his respiratory problems.  For example, during the November 2008 VA examination, he stated that the dust, gunpowder, and fumes from his job caused significant respiratory distress and that he was looking for another job.  In March and May 2013, he reported during VA treatment that he moved to North Carolina because he is hyper-sensitive to dust and developed asthma while living in California.  Moreover, the Veteran also reported during June 2011 VA treatment that he had actually moved to North Carolina to help care for his mother who had had a stroke.  At no time contemporaneous with the onset of the Veteran's unemployment and move from California to North Carolina did the Veteran report that he was fired from or left his job due to his PTSD symptoms.  In fact, he only reported that many years later during VA treatment in May 2013.  

In addition, while the Veteran opined that his PTSD symptoms caused him to be unable to obtain employment for that period of time from when he first moved to North Carolina until he obtained his current job in 2014, no VA treatment provider or examiner has ever opined that the Veteran's PTSD symptoms are severe enough to cause him difficulty in establishing and maintaining employment.  In fact, by the time he was examined in 2014, the examiner found that the Veteran did not have any mental health symptoms attributable to service-connected PTSD.  The Board notes that there are multiple other factors present in the Veteran's life which may have led to his unemployment.  The Veteran has not asserted, nor does the evidence demonstrate, that he was told that he was denied employment during this time due to service-connected PTSD.  

Finally, the Board finds that while the record reflects some increased or worsening mental health symptoms during the Veteran's time in North Carolina, this increased symptomatology has not been associated or attributed to a worsening of PTSD symptoms, but rather to his unemployment and legal troubles, which, as explained above, have not been shown to be related to his PTSD disability.  

Moreover, despite this worsening, the Board finds that the Veteran's disability has not risen to the level of severity as to warrant a disability rating higher than that already assigned as the Veteran's PTSD has not been shown to be manifested by occupational and social impairment with reduced reliability and productivity.  He has not been shown to experience symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks (more than once a week), difficulty in understanding complex commands, any impairment of short- and long-term memory, consistently impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  In short, this worsening in mental health status has not been shown to be a worsening in service-connected symptomatology, and even if it were, the PTSD symptomatology did not approximate the criteria for a rating higher than 30 percent.  

The Board acknowledges the Veteran's representative's assertion in a March 2016 Brief that the issue of service connection for a substance abuse disorder is at issue in this claim, based largely it seems on the 2014 VA examiner's findings regarding a diagnosis of substance abuse disorder and no PTSD diagnosis or symptoms.  The Board finds that the issue of entitlement to service connection for a substance abuse disorder is not before it and is not inextricably intertwined with the issue that his before the Board.  Here, any claim of entitlement to service connection for a substance abuse disorder is not part of the determination of the proper rating for the Veteran's PTSD, which is what the Board here decides.  No such claim has been adjudicated by the AOJ and the Board does not have jurisdiction to address it, to include remanding it to the AOJ.  There is no prohibition against adjudicating a claim for service connection for a psychiatric disorder just because service-connection has already been established for a different psychiatric disorder.  Cf. Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

If the Veteran wishes to file a claim of entitlement to service-connection for a substance abuse disability the procedure to do so is set out at 38 C.F.R. § 3.155, and requires specific forms to file the claim or an intent to file a claim.  The communication in an argument as to another claimed disability, regardless of the theory of entitlement, is at most a request for an application for benefits.  The Board properly addressed this in the Introduction of the instant document.

The VA examiner's discussion of substance abuse was directed at explaining the Veteran's presentation of symptoms and whether they accurately reflected the Veteran's PTSD disability and did not suggest that the Veteran had a different diagnosis of substance abuse disorder with symptoms which overlapped with PTSD or that his substance abuse was related to his PTSD in any way.  The discussion of misreporting his drug use was just part of the discussion that included test results showing an amplification of his symptom reporting.  This is the only relevance of substance abuse to the issue currently before the Board.  The examiner found not only that the Veteran did not have any PTSD symptoms at that time but that he did not have any symptoms of a mental disorder.  As explained above, the Board finds that the examination and opinions therein are adequate and supported in rationale.  

The Board has not neglected to consider whether an extraschedular rating, under 
38 C.F.R. § 3.321(b) is warranted for the Veteran's PTSD for any period on appeal.  The criteria for rating PTSD include the symptoms that the Veteran has been found to have.  Although the Veteran has not been found to have symptoms that are not listed in the schedular criteria, the Board has also been aware, in reviewing the evidence, that the list of symptoms is not exhaustive but includes symptoms of like kind to those listed.  The evidence does not show that the Veteran has any symptoms of his PTSD that are not contemplated by the schedule.  Nor is this a case where his level of disability is not contemplated by the schedule.  The Board finds that the rating criteria specifically contemplate the Veteran's occasional or intermittent social and occupational impairment due to symptoms such depressed mood, nightmares, flashbacks, trouble sleeping, irritability, and hypervigilance.  The rating criteria are specifically based on such impairment.  Moreover, the schedule includes levels of symptomatology more severe than what the Veteran has been shown to have.  For example, the schedule provides a 100 percent rating for memory loss of such severity as loss of memory of names of close relatives or one's own name or the inability to obtain or maintain any friends, familial relationships, or employment.  Finally, as PTSD is the only service-connected disability, the collective impact of another disability with PTSD is not for consideration.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b).

In this case, the Veteran has not submitted evidence of unemployability specifically due to his service-connected PTSD.  As noted above, while he had one period from 2010/2011 until September 2014 where he was not working, the evidence does not clearly demonstrate that this was due to PTSD.  Prior to his leaving his job in California, moving to North Carolina, and beginning his new job in September 2014, the evidence demonstrates that he has been working full time.  While the Veteran stated his belief that he may have been unable to find employment during that time due to PTSD, as noted above, the evidence of record is against a finding that his PTSD rendered him unable to secure and follow a substantially gainful occupation at any time on appeal.  In this regard, the treatment reports and examination reports provide sufficient evidence for the Board to conclude that his PTSD did not render him unemployable during any period on appeal.  Thus, entitlement to TDIU is not warranted.  

In making all of the determinations in this case, the Board has considered the statements of the Veteran regarding the severity of his service-connected PTSD.  However, the Board finds that the most probative evidence is that found in the treatment records and the examination reports discussed.  This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms. 

In summary, the Board concludes that a disability rating higher than 30 percent is not approximated for any period on appeal and that the preponderance of the evidence is against granting a rating higher than 30 percent or TDIU and against remanding for referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) for any other period on appeal.  There is no reasonable doubt to resolve in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided an adequate examination in November 2008 and December 2014.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the PTSD issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board September 2014, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records have been associated with the claims file, the December 2014 VA examination was provided and the report was associated with the claims file, and a supplemental statement of the case was issued in March 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair 

(CONTINUED ON NEXT PAGE)
adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

For the entire period on appeal, entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


